This year is very
special to Bangladesh at the United Nations. It is the
twenty-fifth anniversary of Bangladesh’s admission to this
“Parliament of Man”. I bring greetings from the people of
Bangladesh.
It is gratifying to us that on this twenty-fifth
anniversary, we have you, Sir, presiding over the General
Assembly. You are a freedom fighter. You lead a country
which was liberated in recent times, and yet, in its short
membership in the United Nations, it has contributed so
much to the work of the Organization.
We convey our sincere appreciation to Foreign
Minister Didier Opertti of Uruguay, our President during
the last session, for his excellent work. I would also like to
welcome the three new members of the General Assembly:
Kiribati, Nauru and Tonga. We sense their joy and
excitement, as we experienced 25 years ago.
I convey our sincerest thanks and gratitude to the
Secretary-General and to all Member States for their
support and assistance in helping us overcome the aftermath
of the disastrous floods that hit our country last year. The
magnitude of the disaster was unprecedented in our history.
The support of the international community was a source of
inspiration and encouragement to our people in facing the
challenges of rehabilitation and reconstruction.
I stand here today with pride and satisfaction. The
Father of our Nation, Bangabandhu Sheikh Mujibur
Rahman, 25 years ago delivered our first address to the
General Assembly as head of Government of the
sovereign and independent State of Bangladesh. His
message on that day expressed the nation’s gratitude to
the international community for standing by our people in
the darkest days of oppression; to apprise the international
community of our great struggle for freedom and self-
determination; to articulate to the world our faith in
democracy, justice, freedom and human rights; and to
spell out the basic elements of our foreign policy.
Despite the political upheavals in the country since
then, none ventured to alter the foreign policy guidelines
laid down by the Father of our Nation. We were thus able
to contribute positively to the United Nations by serving
in several important commissions and executive bodies in
its system and participating actively in United Nations
peacekeeping operations. We were privileged to preside
over the forty-first session of the General Assembly and
to serve one term in a non-permanent seat on the Security
Council.
Bangabandhu Sheikh Mujibur Rahman carried the
torch of an indomitable people to the United Nations
when he stood at this very rostrum before the General
Assembly in 1974 and said,
“The noble ideals enshrined in the Charter of
the United Nations are the very ideals for
which millions of our people have made the
supreme sacrifice. I know that the souls of our
martyrs join us in pledging that the Bangalee
nation fully commits itself to the building of a
world order in which the aspiration of all men
for peace and justice will be realized.”
(A/PV.2243, para. 2)
Twenty-five years later, I am here to renew that
pledge. In these 25 years we have seen the partnership
between Bangladesh and the United Nations mature. From
our early reconstruction needs for national development
to steps for empowering people and establishing social
justice, the United Nations has been with us. We have
also been able to lend support to the strengthening of the
Organization and have contributed in its efforts to
eradicate poverty and disease, maintain peace and security
and support the fulfilment of the rights of the oppressed
and the subjugated. We sincerely hope that the
development of cooperation between Bangladesh and the
14


United Nations agencies in our country will be expanded
and strengthened in future years.
Bangladesh has noted with great concern the recent
decline in commitments by donor countries to the United
Nations development system, and to the United Nations
Development Programme (UNDP) in particular. Bangladesh
attaches great value to multilateral assistance as a reliable
and trusted source of impartial expertise and urges donor
countries to meet the commitments made in the Executive
Board of UNDP for the multi-year funding framework,
enabling countries such as Bangladesh to plan development
programmes accordingly. Recalling the recent statement of
the G-8 in Cologne, Bangladesh wishes to note with pride
that it is already utilizing over half of the country funds
available from UNDP for programmes relating to improving
governance, which are helping us to address fundamental
constraints to faster development. Now is the time for
donors to recognize the commitment we have made and the
success we have achieved by increasing resources for these
valuable programmes.
Within months of his historic address to this world
body in 1974, my father and the Father of our Nation,
along with my mother and three brothers, the youngest one
being 10 years of age, were brutally assassinated by a
group of murderous and misguided military officers on 15
August 1975. Amongst those killed were my uncles, my
two sisters-in-law, two cousins and a host of other relatives.
My sister and I were the only survivors, as we were out of
the country at the time. Coups and counter-coups followed
one another at regular intervals, leading to military rule of
one sort or another. I was forced to live in exile from the
late 1970s to the early 1980s. I began to struggle from exile
against the autocratic rule. After coming home in 1991, I
stepped up that struggle for the restoration of people’s right
to vote and their right to freedom and to food. I was
harassed and arrested by the authoritarian regimes, and
several attempts were made on my life. But nothing could
deter me either from my path or from my goal, the
restoration of democracy. The movement grew in strength,
and finally victory was on the side of the people. Today
democracy has taken firm root in Bangladesh for all time
to come.
We have strengthened the parliamentary system. Prime
Minister’s question time has been introduced. The session
is televised and broadcast live. To institutionalize
democracy and make it sustainable, we have ensured the
people’s right to vote by introducing the institution of a
non-party, caretaker Government to be formed three months
before each election. My struggle now is to guarantee the
people’s right to food; in other words, economic
emancipation to a sustainable livelihood. I am driven by
a desire to create a just environment, not only for my
own people but also for all of humankind.
The creation of the United Nations was aimed at
sparing the world from the scourge of another world war
and to ensure that human beings are guaranteed their
basic rights. During its more than 50 years of existence,
it has stood the test of time. National and internationally,
we have taken peace and development as two vital and
integrally linked objectives. We have taken steps to foster
peace regionally. Immediately after it came into office,
my Government took the initiative to solve the Ganges
water-sharing issue with our neighbour, India. We solved
this long outstanding issue successfully in December
1996. I visited India and Pakistan following the nuclear
tests in South Asia and urged that we all must do our
utmost to deserve peace in our region and devote our
limited resources to economic and social development.
An accord was concluded in December 1997
between the Government and representatives of the tribal
people living in the south-eastern part of our country
without third-party mediation. The accord brought peace
after more than two decades to the strife-torn area of the
Chittagong Hill Tracts. Peace now reigns in the area: the
former insurgents surrendered their arms and returned to
peaceful lives; all 63,000 refugees from across the border
have returned; and there have been no incidents of
violence there since the signing of the accord.
We have no illusions that the key to our
development and progress is directly linked to investment
in our people. Our efforts are now being directed towards
transforming our vast human resources into a productive
force. Our development programmes are targeted on rapid
poverty alleviation. We have adopted policies to
strengthen the socio-economic infrastructure of our
country. We have given priority to the various social
sectors, including education, health care, poverty
alleviation and population growth control, and we have
allocated more than 30 per cent of the budget to the
social sectors with the objective of poverty alleviation,
empowerment and human development. Our programmes
include shelter and sustainable livelihood through the
Ashrayon programme, housing for the poor, health care,
education for the poor, microcredit, old-age pensions,
income transfers to destitute women and targeted poverty
alleviation programmes. This effort towards the economic
emancipation of the people is our preoccupation now: we
15


want to build the golden Bengal dreamt of by the father of
our nation.
We have adopted specific policies to ensure equality
between women and men. We have promulgated laws and
set up institutional mechanisms to promote women’s rights,
to ensure that they have choices and opportunities, that
victims are given redress and that stern punishments are
meted out to rapists for their deeds. The effectiveness of
microcredit in empowering women has been phenomenal.
We have also brought women into decision-making at all
levels. During the last local Government elections, more
than 14,000 women were elected to office.
In our foreign policy, we adhere to the principle of
friendship towards all. It is a constitutional requirement to
base our international relations on the principles set out in
the United Nations Charter.
How do we address the critical issues of the new
millennium? We consider peace to be a fundamental human
right to be attained, sustained, promoted and carried
forward at all times. Without development there can be no
peace, and without cooperation, no development. There is
no option, then, but to have genuine cooperation between
the developed and the developing countries for the
eradication of poverty and the fulfilment of the people’s
aspirations for development.
Bangladesh has been the coordinator of the least
developed countries for the last two decades.
We believe strongly that special measures should be
taken by the international community to help these
countries in their efforts to develop and to participate fully
in the global economy. Human rights is the essence of
peace. Unless we ensure that citizens live a life of dignity,
where their rights are secure, we cannot have a just and
peaceful world. This is equally true for communities and
nations. In our region, we have nurtured the South Asian
Association for Regional Cooperation (SAARC), which has
taken many initiatives to improve the lives of the peoples
of the region. At the subregional level, we are cooperating
with Bhutan, Nepal and India in the South Asian
Development Quadrangle.
The United Nations is the only universal body that
deals with all fields of human activity. It has been a
catalyst in many initiatives and has bettered the lives of
people around the world. In the 1990s the United Nations
convened a series of global conferences to address major
challenges facing humankind. They addressed problems
which were beyond the capacity of individual countries to
solve and which called for wide-ranging international
cooperation. I believe that the international community
should ensure coordinated and integrated follow-up for
effective and full implementation of the decisions of those
conferences. In Bangladesh, we have taken concrete
measures in this regard.
We need to ensure that the United Nations can
continue to meet the evolving needs of humankind in the
next century. For that, we must have an effective and
efficient United Nations. I am happy that Bangladesh has
been at the forefront of the adoption of these steps at the
United Nations. In this regard, I would like to put on
record our great appreciation of the Secretary-General,
Mr. Kofi Annan. He has made remarkable achievements
in the short time that he has been at the helm of the
United Nations. He fully deserves our wholehearted praise
and support.
There is no denying the fact that the world needs the
United Nations. But we must remember that it is equally
true that the United Nations needs the world. All
countries must do their best to fulfil their commitments to
make the Organization strong and durable. This has been
the endeavour of Bangladesh for the last 25 years.
May Bangladesh live forever. Long live the United
Nations.






